DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 1/27/22.  Claims 3-9, 13-19, 24-45, 47-52, 54, 57, 61, 64-68 have been cancelled.  Claims 69-70 have been added.  Claims 1-2, 10-12, 20-23, 46, 53, 55-56, 58-60, 62-63, 69-70 are pending.  Claims 1-2, 10, 58-60 have been withdrawn.  Claims 11, 46, 55-56 have been amended.  Claims 11-12, 20-23, 46, 53, 55-56, 62-63, 69-70 are examined herein.
Applicant’s amendments have rendered the 103 rejection of the last Office Action moot, therefore hereby withdrawn.  The following new rejection will now apply.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-12, 20-23, 46, 53, 55-56, 62-63 are rejected under 35 U.S.C. 103 as being unpatentable over McGrath et al. (US Patent Application 2012/0134929 A1, of record) in view of Lee et al. (WO 2008/042190 A2), Forsyth et al. (US Patent Application 2014/0147856 A1, of record), O’Bryant et al. (WO 2015/006489 A1, of record), and Bowser (US Patent Application 2011/0086894 A1).
The instant claims are directed to a method of treating frontotemporal dementia (FTD) in a subject harboring a mutation in the progranulin (PGN) gene by measuring LBP or C-reactive protein (CRP) and administering a pharmaceutical composition comprising a chlorite composition.  
McGrath et al. teach methods of treating a macrophage-related disorder by administering to a subject in need thereof an effective amount of an oxidizing agent (abstract), such as sodium chlorite (claim 5).  In another embodiment, McGrath teach a method of treating a symptom of a neurological disease, such as dementia, by administering an effective amount of a chlorite or a chlorite-containing agent in combination with another therapeutic agent (paragraph 0013).  In yet another embodiment, complications related to ALS, such as frontotemporal dementia, can be treated with an oxidative agent, for example chlorite or a chlorite-containing agent (paragraph 0443).  Other forms of ALS include those with mutations (paragraphs 0445-0446, 0542).  Other therapeutic agents include antibiotics (paragraph 0267).  The dosage amounts will vary according to the severity of the symptoms (paragraph 0163).  
However, McGrath et al. fail to disclose a subject with a mutation in the progranulin (PGN) gene.  
Lee et al. teach that recently, mutations in the progranulin gene were identified and shown to be the disease-causing gene in FTD (paragraph 0007).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have administered a chlorite composition in the method of treating frontotemporal dementia, as taught by McGrath et al., to a subject with a mutation in the progranulin (PGN) gene, as taught by Lee et al. 

However, McGrath et al. fail to disclose measuring LBP or CRP in the plasma of the subject with frontotemporal dementia (FTD).
Forsyth et al. teach that methods of diagnosing subject with frontotemporal dementia (FTS) by measure levels of lipopolysaccharide (LPS) or lipopolysaccharide binding protein (LBP) (paragraph 0030).
O’Bryant et al. teach methods of screening for neurological diseases, such as frontotemporal dementia (FTD) by obtaining a blood sample, measuring various biomarkers, such as CRP, and comparing the level with a control or normal blood sample (last paragraph of page 2).
Bowser teaches that CRP is another biomarker for ALS (paragraph 0054).  A recent study found increased blood levels of CRP in ALS patients (paragraph 0055).  The study population included those with frontal temporal dementia (paragraph 0092).  The CRP protein levels were 5.84 ng/ml for controls and 11.24 ng/ml for the ALS group (paragraph 0106).
Therefore, one of ordinary skill in the art would know that in increase of CRP in the blood plasma relative to a control would indicate a subject that has ALS, in general, 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have measured LBP or CRP (above 1125 ng/ml) in the blood of a patient with FTD.
A person of ordinary skill in the art would have been motivated to measure LBP or CRP in the blood of a patient with FTD because both Forsyth and O’Bryant et al. teach that LBP and CRP are known biomarkers for FTD.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in diagnosing and monitoring the treatment of FTD by measuring LBP and/or CRP in the blood of the subject with FTD and comparing with a control.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627